Citation Nr: 0204640	
Decision Date: 05/16/02    Archive Date: 05/24/02

DOCKET NO.  96-38 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1970.

This matter is before the Board of Veterans' Appeals (Board), 
in part, from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan, which 
denied the veteran's claim for a permanent and total 
disability rating for pension purposes.  The Board remanded 
the appeal to the RO  in December 1997 for additional 
development. 

In the Appellant's Brief the veteran's representative argued 
that the veteran's alcohol abuse should be considered as a 
symptom of his service-connected PTSD.  In light of 
Chairman's Memorandum 01-02-02 (2002), the Board finds that 
this assertion also implicitly raises the issue of 
entitlement to secondary service connection for alcoholism.  
The Board refers this matter to the RO for appropriate 
action.  


                                                             
REMAND

A September 2001 rating decision during this appeal granted 
service connection and assigned a 30 percent rating for PTSD.  
In an Appellant's Brief submitted to the Board in April 2002, 
the veteran's representative indicated that the veteran 
disagreed with the 30 percent evaluation.  The Board finds 
that a timely notice of disagreement with the assigned 30 
percent evaluation for PTSD has been submitted.  38 C.F.R. 
§§ 20.201, 20.300, 20.302 (2001). 

While the Board may now undertake additional development 
without remanding the case to the RO pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)), in certain 
circumstances, such as the need to comply with due process of 
law by issuing a statement of the case on an issue that has 
been appealed, the case must be remanded to the RO.  The 
veteran has not been issued a statement of the case for the 
issue of entitlement to an assigned rating in excess of 30 
percent for PTSD.  Where a statement of the case has not been 
provided following the timely filing of a notice of 
disagreement, a remand, not a referral, is required by the 
Board.  Manlincon v. West, 12 Vet. App. 238 (1999).


Since the case must be remanded to comply with due process of 
law, the Board has reviewed the record to determine if any 
additional development is warranted.  The veteran's most 
recent VA examinations were conducted more than four years 
ago.  As the veteran contends that his multiple disabilities 
have increased in severity in recent years, it is the Board's 
judgment that more recent examinations are warranted to 
evaluate the current status of his disabilities.  The RO 
should also comply with the duty to notify and assist 
provisions of 38 U.S.C.A. §§ 5102, 5103, to include securing 
any additional relevant medical evidence identified by the 
veteran.

Accordingly, this case is REMANDED for the following:

1.  The RO should issue a statement of the 
case to the veteran and his representative on 
the issue of entitlement to the assignment of 
a rating in excess of 30 percent for PTSD.  
The veteran must be advised of the time limit 
in which he can perfect an appeal to the 
Board on this issue by filing a substantive 
appeal.  See 38 C.F.R. § 20.302(b).  If, and 
only if, an appeal is perfected on this 
issue, should it be certified to the Board 
for further appellate review.

2.  The veteran should be requested to 
provide the names, addresses, and dates of 
treatment for all VA and non-VA health care 
providers who have provided treatment for any 
of his physical and mental disabilities since 
June 1998.  Thereafter, in light of the 
response received and after obtaining any 
necessary authorization, the RO should take 
appropriate action to obtain copies of any 
clinical records indicated, which have not 
been previously secured.

3.  Thereafter, the RO should schedule 
the veteran for a VA general medical 
examination to determine the nature and 
current level of severity of his 
disabilities, including but not limited 
to those identified in the September 2001 
rating decision.  All indicated tests 
should be conducted and any additional 
examinations that are deemed necessary 
should be performed.  The claims file 
must be made available to and reviewed by 
the clinician in conjunction with the 
examination.  The examiner(s) should 
assess the extent of functional and 
industrial impairment caused by each 
disability, to include addressing the 
factors noted in Deluca v. Brown, 8 Vet. 
App. 202 (1995), where applicable (e.g., 
any disability involving a joint or group 
of joints, such as the lumbar spine).  
The examiner(s) should provide an opinion 
as to what effect the veteran's 
disabilities have on his ability to work.  
Any opinion expressed must be accompanied 
by a complete rational.  If the examiner 
or examiners find it impossible to 
provide any part of the requested opinion 
without resort to pure speculation, they 
should so indicate.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed.

5.  Then, in light of the evidence 
obtained pursuant to the requested 
development, the RO should readjudicate 
the issue of entitlement to a permanent 
and total disability rating for pension 
purposes.  If the claim is denied, the 
veteran and his representative should be 
furnished with a supplemental statement of 
the case and afforded the appropriate 
period of time to respond.  Then, if 
otherwise in order, the case should be 
returned to the Board after compliance 
with all requisite appellate procedures.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


